Case: 15-30298      Document: 00513340614         Page: 1    Date Filed: 01/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-30298                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
LANCE JONES,                                                             January 13, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:13-CV-404


Before JOLLY, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Lance Jones appeals from a final judgment entered
by the district court which affirmed the Acting Commissioner of Social
Security’s decision to deny Jones’s application for disability benefits under
Title II of the Social Security Act. With his application, Jones submitted a
psychiatric evaluation form prepared by his treating psychiatrist, Dr.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30298    Document: 00513340614     Page: 2   Date Filed: 01/13/2016



                                 No. 15-30298
Anupama Atluri. Because Dr. Atluri’s evaluation conflicted with other medical
and circumstantial evidence in the record, the Administrative Law Judge
(“ALJ”) gave it “no weight” and denied Jones’s claims. On appeal, Jones claims
that the ALJ failed to consider the factors outlined in 20 C.F.R. § 404.1527 (c)
before dismissing Dr. Atluri’s opinion as required by this Court’s holding in
Newton v. Apfel, 209 F.3d 448 (5th Cir. 2000). Finding no error, we AFFIRM.
                                       I.
      On June 6, 2011, Lance Jones (“Jones”) filed an application for disability
benefits under Title II of the Social Security Act, alleging that on January 21,
2011, he had become disabled due to increasing anxiety and panic attacks, and
had not worked since that date. His application was denied, and Jones filed a
timely request for a hearing before an ALJ, which was granted.
      Before the hearing, Jones submitted medical records from his treatment
by several health care professionals during the time in which he claimed to be
disabled.   These records included evaluations from Dr. Anupama Atluri
(Jones’s treating psychiatrist), Dr. Mark Mouton (a physician who treated
Jones for anxiety and panic attacks), and Jane H. Couvillion (an occupational
therapist who performed Jones’s “1-day WorkWell Functional Capacity
Evaluation”).
      Jones also submitted a four-page “Psychiatric Evaluation Form”. This
form—filled out by Dr. Atluri in January 2012—addressed several factors that
reflected Jones’s alleged inability to function socially or maintain gainful
employment. Specifically, in response to the prompt: “Ability to Complete
Normal Workday or Workweek without Significant Interruption from
Psychologically Based Symptoms,” Dr. Atluri marked the box indicating the




                                       2
     Case: 15-30298       Document: 00513340614         Page: 3    Date Filed: 01/13/2016



                                      No. 15-30298
highest level of impairment, “Extreme Impairment.” 1 Moreover, in response
to the follow-up question: “What medical evidence/observations supports the
above conclusions?”, Dr. Atluri responded simply “his severe anxiety poor
coping skills.” Furthermore, Dr. Atluri, without any explanation, indicated
that Jones’s alleged disability “result[ed] in [his] inability to function
independently outside of his home”; and, that Jones was not “capable of
sustaining gainful employment on a regular and continuous basis (8) hours per
day, five (5) days per week for a significant amount of time”.
       At the hearing, on March 6, 2012, Jones testified before ALJ Rowena
DeLoach in support of his alleged disability.             The only other person who
testified before the ALJ was a vocational expert, Mark Smith, who identified
jobs that Jones could perform, even considering his alleged disabilities. 2
       On April 20, 2012, the ALJ issued a decision denying Jones’s application
for Social Security benefits. In doing so, the ALJ also gave “no weight” to Dr.
Atluri’s January 2012 evaluation of Jones in her final decision. Moreover, the
ALJ asserted that Dr. Atluri’s opinion was inconsistent with Jones’s own
testimony, as well as “[Dr. Atluri]’s own records, much less any other evidence
of record.” Specifically, during the relevant evaluation period (January 21,
2011 to April 20, 2012) the ALJ determined, based on Jones’s testimony, Jones
had been able to: “drive a vehicle independently”; attend “Baton Rouge
Community College” as a “full-time student” and make “passing grades”;




       1  The “Psychiatric Evaluation Form” indicated that by marking “Extreme
Impairment” the evaluator had determined that the patient was “completely precluded” from
performing the described conduct and that “this [answer] must be justified by severe
pathology and objective findings.”
       2 Specifically, Smith determined that Jones could perform the duties of “price marker”

or “laundry worker”, both of which were “unskilled positions” requiring “light” to “medium
physical demand”.
                                             3
     Case: 15-30298      Document: 00513340614         Page: 4    Date Filed: 01/13/2016



                                      No. 15-30298
“actively s[eek] work [and] attend[] job interviews”; and “attend follow-up
doctor appointments and counseling sessions regularly.”
       The ALJ, in her opinion, determined that “[t]o the extent that the
claimant has contended he is totally precluded from performing all work
activity . . . such allegations are not fully supported by the evidence of record.”
The ALJ found that although Jones had not been gainfully employed during
the relevant time period, and suffered from “generalized anxiety disorder;
obesity; and hypertension”, he did not have an “impairment or combination of
impairments that me[t] or medically equal[led] the severity of one of the listed
impairments in 20 CFR Part 404, Subpart P. . . .” 3 “Based on the testimony of
the vocational expert . . . [and] considering the claimant’s age, education, work
experience, and residual functional capacity,” the ALJ further found that Jones
was “capable of making a successful adjustment to other work that exists in
significant numbers in the national economy”. Therefore, the ALJ determined
that Jones was “not disabled” and denied his disability claims accordingly.
       Jones appealed to the Appeals Council, which affirmed the ALJ’s
decision.   Jones timely requested judicial review of the Appeals Council’s
decision in the District Court for the Middle District of Louisiana, which
upheld the Commissioner’s decision. Jones appealed to this Court.
                                            II.
       This Court reviews the Commissioner’s denial of social security benefits
“only to ascertain whether (1) the final decision is supported by substantial
evidence and (2) whether the Commissioner used the proper legal standards to
evaluate the evidence.” Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000). “If


       3  The ALJ concluded that Jones had not satisfied Part 404 because he had not shown
that his mental impairment resulted in “at least two of the following: marked restriction of
activities of daily living; marked difficulties in maintaining social functioning; marked
difficulties in maintaining concentration, persistence, or pace; or repeated episodes of
decomposition, each of extended duration.”
                                             4
    Case: 15-30298     Document: 00513340614     Page: 5   Date Filed: 01/13/2016



                                  No. 15-30298
the Commissioner’s findings are supported by substantial evidence, they must
be affirmed.” Id. “A finding of no substantial evidence is appropriate only if
no credible evidentiary choices or medical findings support the decision.” Boyd
v. Apfel, 239 F.3d 698, 704 (5th Cir. 2001) (quoting Harris v. Apfel, 209 F.3d
413, 417 (5th Cir. 2000)). This Court “does not reweigh the evidence in the
record, try the issues de novo, or substitute its judgment for the
Commissioner’s, even if the evidence weighs against the Commissioner’s
decision.”   Newton, 209 F.3d at 452 (emphasis added).         “Conflicts in the
evidence are for the [Commissioner] and not the courts to resolve.” Selders v.
Sullivan, 914 F.2d 614, 617 (5th Cir. 1990); see also 42 U.S.C. § 405(g) (“The
findings of the Commissioner of Social Security as to any fact, if supported by
substantial evidence, shall be conclusive.”).
      “Of course, no similar presumption of validity attaches to the
[Commissioner’s] conclusions of law, including determinations of the proper
standards to be applied in reviewing claims . . . .” Bradley v. Bowen, 809 F.2d
1054, 1057 (5th Cir. 1987); see also Leggett v. Chater, 67 F.3d 558, 564 (5th Cir.
1995) (The “Commissioner’s decision is granted great deference and will not be
disturbed unless the reviewing court . . . finds that the Commissioner made an
error of law.” (citing 42 U.S.C. § 405) (emphasis added)).           “Procedural
perfection in administrative proceedings”, however, “is not required.” Mays v.
Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988). “This court will not vacate a
judgment unless the substantial rights of a party have been affected.” Id.
                                       III.
      A claimant attempting to establish entitlement to social security benefits
“has the burden of proving she has a medically determinable physical or mental
impairment lasting at least twelve months that prevents her from engaging in
substantial gainful activity.”   Newton, 209 F.3d at 452 (citing 42 U.S.C.
§ 423(d)(1)(A) (emphasis added)). The ALJ then uses a five-step sequential
                                        5
     Case: 15-30298      Document: 00513340614         Page: 6    Date Filed: 01/13/2016



                                      No. 15-30298
process to evaluate the claimant’s entitlement to social security benefits by
determining whether: “(1) the claimant is not working in substantial gainful
activity; (2) the claimant has a severe impairment; (3) the claimant's
impairment meets or equals a listed impairment in Appendix 1 of the
Regulations; (4) the impairment prevents the claimant from doing past
relevant work; and (5) the impairment prevents the claimant from doing any
other work.” Newton, 209 F.3d at 453 (citing 20 C.F.R. § 404.1520). The
claimant bears this burden of proof for the first four steps and then the burden
shifts to the Commissioner for the fifth step; and, claimants frequently rely on
the medical opinions of their treating physician to satisfy their burden. See
Newton, 209 F.3d at 453 (citing 20 C.F.R. § 404.1520(e)).
                                            IV.
       On appeal, Jones asserts that “it is uncontradicted that the ALJ rejected
Dr. Atluri’s opinion in its entirety without conducting the analysis required by
[20 C.F.R.] § 404.1527, [Social Security Regulation] 96-2P, [or] Newton [209
F.3d 448] and Myers [v. Apfel, 238 F.3d 617 (5th Cir. 2001)].” 4 Moreover, Jones
contends that “there was no competing medical opinion of record which the
ALJ relied on to discredit Dr. Atluri,” and, as a consequence, “the ALJ
committed a reversible legal error per the Commissioner’s regulations and
rulings as well as [Fifth] Circuit precedent as cited above.” In affirming the
decision of the ALJ, however, the district court held that because “[i]n this case,
there is competing first-hand medical evidence . . . the ALJ was free to find
that one doctor’s opinion was more well-founded than another” and was
therefore not required to specifically consider each of the § 404.1527 factors



       4It is clear from the face of the ALJ’s decision, however, that at the very least she
understood the requirements of, and conducted some analysis under, the statutory provisions
that Jones cites on appeal. (“The undersigned has also considered opinion evidence in
accordance with the requirements of 20 CFR 404.1527 and SSRs 96-2p . . . .”).
                                             6
    Case: 15-30298     Document: 00513340614       Page: 7   Date Filed: 01/13/2016



                                   No. 15-30298
before reaching a final decision concerning Jones’s claims. Jones v. Astrue, No.
13-404-JJB, 2015 WL 1346244, at *1 (M.D. La. Mar. 23, 2015).
      To be sure, this Court held in Newton v. Apfel, that “an ALJ is required
to consider each of the § 404.1527([c]) factors before declining to give any
weight to the opinions of the claimant’s treating specialist.” Newton, 209 F.3d
at 456.   Furthermore, a “treating physician’s opinion on the nature and
severity of a patient’s impairment will be given controlling weight if it is . . .
‘not inconsistent with . . . other substantial evidence.’” Id. (citing Martinez v.
Chater, 64 F.3d 172, 176 (5th Cir. 1995) (quoting 20 C.F.R. § 404.1527(c))).
      The Social Security Administration has also provided that it “will always
give good reasons in [its] notice of determination or decision for the weight [it
gives the claimant’s] treating source’s opinion.” Newton, 209 F.3d at 456
(quoting 20 C.F.R. § 404.1527(c)).        “Specifically, this regulation requires
consideration of: (1) the physician’s length of treatment of the claimant, (2) the
physician’s frequency of examination, (3) the nature and extent of the
treatment relationship, (4) the support of the physician’s opinion afforded by
the medical evidence of record, (5) the consistency of the opinion with the
record as a whole; and (6) the specialization of the treating physician.” Id.
      Nevertheless, “the ALJ has sole responsibility for determining a
claimant’s disability status.” Martinez v. Chater, 64 F.3d at 176. Moreover,
“‘[t]he treating physician’s opinions are far from conclusive’ . . . [and] [f]or good
cause shown, the ALJ may discount, or even disregard entirely, the opinion of
the treating physician.” Brown v. Apfel, 192 F.3d 492, 500 (5th Cir. 1999)
(quoting Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994)). Furthermore,
this Court has also held that ALJs are not required to consider the




                                         7
     Case: 15-30298       Document: 00513340614         Page: 8     Date Filed: 01/13/2016



                                       No. 15-30298
§ 404.1527(c) factors before dismissing a treating physician’s opinion if there
is competing first-hand medical evidence contradicting that opinion. 5
       Although, as the district court held, the ALJ might not have been
required to consider each of the § 404.1527(c) factors before reaching her final
decision, we need not reach this question because, after a careful review of the
ALJ’s final decision, it is clear that she considered each of these factors.
       Specifically, the ALJ considered the “(1) the physician’s length of
treatment of the claimant, (2) the physician’s frequency of examination, [and]
(3) the nature and extent of the treatment relationship,” by recalling the
details and diagnoses of numerous appointments between Jones and Dr. Atluri
between March 2011 and January 2012:
       In March 2011, his treating physician, Dr. Atluri, noted in his
       records that the claimant’s anxiety was improving with no
       complaints of side effects from medication and less obsessive
       somatic symptom reports at that time. . . . In May 2011, less
       anxiety symptoms were reported. In August 2011, he was seen by
       Dr. Atluri, M.D. with no worsening of his condition reported. . . .
       In October 2011, he reported having no side effects from
       medications. . . . It was not until February 2012 that the claimant
       reported increasing symptoms of anxiety related to situational
       stressors of attending college full-time. . . . In February 2012,
       treatment records from Dr. Atluri noted that the claimant reported
       increased anxiety with poor sleep patterns. In January 2012, a
       medical source statement questionnaire was completed by the
       claimant’s treating source, Dr. Atluri.




       5 See Newton, 209 F.3d at 458 (“This is not a case where there is competing first-hand
medical evidence and the ALJ finds as a factual matter that one doctor’s opinion is more well-
founded than another. Nor is this a case where the ALJ weighs the treating physician’s
opinion on disability against the medical opinion of other physicians who have treated or
examined the claimant and have specific medical bases for a contrary opinion.”) (citations
omitted); see also Hamilton-Provost v. Colvin, 605 F. App’x 233, 240 (5th Cir. 2015); Qualls
v. Astrue, 339 F. App’x 461, 466-67 (5th Cir. 2009); Zimmerman v. Astrue, 288 F. App’x 931,
935 (5th Cir. 2008).
                                              8
    Case: 15-30298           Document: 00513340614   Page: 9   Date Filed: 01/13/2016



                                      No. 15-30298
The record also shows that the ALJ considered “(4) the support of the
physician’s opinion afforded by the medical evidence of record [and] (5) the
consistency of the opinion with the record as a whole”:
      For the reasons already discussed above, the assessments in this
      report have been given no weight as they are not consistent with
      [] [Dr. Atluri]’s own records, much less any other evidence of
      record. 6
Finally, the ALJ considered “(6) the specialization of the treating physician”:
      [T]he claimant’s treating source, Dr. Atluri . . . opined that the
      claimant had moderate impairment in activities of daily living. He
      assessed marked limitations in social functioning and extreme
      impairment in the claimant’s ability to complete a normal workday
      or workweek without disruption from psychologically based
      symptoms.
                                           V.
      Accordingly, we hold that the record demonstrates that the ALJ satisfied
the Newton and Myers requirements in her final decision denying Jones’s
disability claims. Because it is clear from the ALJ’s final decision that she
considered each of the § 404.1527(c) factors, Jones has failed to meet his
burden of establishing that her final decision was unsupported by substantial
evidence or that she used the incorrect legal standards to evaluate the evidence
before her. For these reasons, the district court’s judgment affirming the
Commissioner’s dismissal of Jones’s disability claims is
                                                                        AFFIRMED.




      6   See § I, at 2-4.
                                            9